Per Curiam.  Dexter Dumount Mack was convicted of possession of a firearm and sentenced to six years in the Arkansas Department of Correction. Appellant’s counsel, Paul Johnson, filed notice of appeal. However, the notice was filed prior to the entry of the judgment and, hence, of no effect. Ark. R. App. P. 4; Woods v. State, 316 Ark. 705, 875 S.W.2d 58 (1994); Kelly v. Kelly, 310 Ark. 244, 835 S.W.2d 869 (1992). Mr. Johnson has acknowledged his mistake in failing to determine that judgment had been entered prior to the notice of appeal and, accordingly, we grant the motion for belated appeal and direct that a copy of this order be filed with the Committee on Professional Conduct. See our Per Curiam opinion In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979).